Action for damages for personal injuries sustained when defendant’s taxicab, in which plaintiffs were passengers, collided with another motor vehicle. On motion of plaintiffs the trial court set aside the verdict of the jury in favor of plaintiffs Robertson, Hale and Smith on the ground of inadeauaey; and against plaintiff McIntyre on the ground it was inconsistent and against the weight of the evidence; and ordered a new trial. Order unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.